DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2, 11-12 and 20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ledos (US 2,828,555). With respect to claims 1 & 2, Ledos discloses an insole (foot support, see figures 3-4) for a shoe (see figures 9 & 11-12), comprising: a toe portion  to support toes of a foot (see reproduced figure 4 below); a forefoot portion to support a ball of the foot (see reproduced figure 4 below); a heel portion to support a posterior area of a heel of the foot (see reproduced figure 4 below); and a midfoot portion, including a midfoot support structure, disposed between the forefoot portion and the heel portion (see , by an elastic deformation of the median elevation portion 14, see figures 5 & 11).
With respect to claims 11-12 and 20, Ledos discloses a high-heeled shoe (see figures 9 & 11-12), comprising: an upper (upper 72, see figure 12); an outsole (ground contacting sole layer, see figures 9 &11-12), attached to the upper, having an upper surface and a lower surface; a heel (64, heel structure under the heel of the foot of the user), depending from the lower surface of the outsole, having a height; and an insole (foot support 61), disposed along at least a portion of the upper surface of the outsole, including: a toe portion to support toes of the foot (see reproduced figure 4 below); a forefoot portion to support a .
(s) 1-2, 11-12 and 20 are rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipated by Pagliano (US 3,470,880). Pagliano discloses an insole (inner sole 24, see figure 1) for a shoe (high-heeled shoe), comprising: a toe portion to support toes of a foot; a forefoot portion to support a ball of the foot; a heel portion to support a posterior area of a heel of the foot; and a midfoot portion, including a midfoot support structure, disposed between the forefoot portion and the heel portion (see figures 1 & 2), the midfoot support structure including: a cushioning material (pad 26 and cover material 28) having a thickness that varies from a front edge to a back edge to form a convex upper surface under compression (see figures 1 & 3), a central portion to support a mid-foot area of the foot, and an extended heel seat to support an anterior area of the heel substantially parallel to a ground plane on which the shoe rests (see figures 1 -3); where a maximum thickness of the cushioning material is disposed in the central portion of the midfoot support structure and forms a pivot about which a load may be transferred from the forefoot portion to the extended heel seat and the heel portion, and from the extended heel seat and the heel portion to the forefoot portion (see figures 1-3).
With respect to claims 11-12 and 20, Pagliano discloses a high-heeled shoe (high-heeled shoe 12, see figure 1), comprising: an upper (14); an outsole (16), attached to the upper, having an upper surface and a lower surface; a heel (18), depending from the lower surface of the outsole, having a height; and an insole (inner sole 24), disposed along at least a portion of the upper surface of .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 6-10, 13-14 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ledos in view of Kirchner (3,265,071). Ledos as described above discloses all the limitations of the claims for the exact materials, parameters, and/or dimensions of the midfoot supports. Kirchner discloses a midfoot pivot structure (compressible resilient pad 6, see figures 1-11) with an upper surface (22) that is contoured with the forward end 24 curving upwardly and rearwardly to a maximum thickness at a distance between 20 and 30% of its total length from the forward end, and the rearward end (26) curving upwardly and forwardly, therefore creating a pivot structure. Kirchner discloses that a particular pad with the thickness of the pad at the highest portion (46) being at least 10mm (0.4 inches) has proven to provide satisfactory results. Kirchner also discloses that the midfoot pivot structure/pad may be made in .
With respect to claims 3 & 13, which further limit the maximum thickness, it would have been obvious to one having ordinary skill in the art to modify and/or alter the size of the maximum thickness in order to make the article footwear provide more stability to the foot of the user as a matter of routine optimization since discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
.
Claims 3-4, 6-7, 9-10, 13-14, 16-17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pagliano in view of Kirchner (3,265,071). Pagliano as described above discloses all the limitations of the claims for the exact materials, parameters, and/or dimensions of the midfoot supports. Kirchner discloses a midfoot pivot structure (compressible resilient pad 6, see figures 1-11) with an upper surface (22) that is contoured with the forward end 24 curving upwardly and rearwardly to a maximum thickness at a distance between 20 and 30% of its total length from the forward end, and the rearward end (26) curving upwardly and forwardly, therefore creating a pivot structure. Kirchner discloses that a particular pad with the thickness of the pad at the highest portion (46) being at least 10mm (0.4 inches) has proven to provide satisfactory results. Kirchner also discloses that the midfoot pivot structure/pad may be made in various sizes and heights to provide relief for various conditions and sizes of the foot. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the compressible material of the midfoot pivot supports of Pagliano with a maximum thickness of at least 10mm as taught by Kirchner, since Kirchner discloses that midfoot pivot structure/pads with the thickness of the pad at the highest portion (46) being at least 10mm (0.4 inches) have proven to provide satisfactory results.
With respect to claims 3 & 13, which further limit the maximum thickness, it would have been obvious to one having ordinary skill in the art to modify and/or alter the size of the maximum thickness in order to make the article footwear provide more stability to the foot of the user as a matter of routine optimization since discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
	A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With respect to claims 4, 6-7, 14 and 16-17, Pagliano/ Kirchner discloses where the cushioning material includes an upper layer (Pagliano discloses upper polymer smooth sheet cover layer 30, see figure 3) having a first density (polymer sheet), a middle layer (layer of thin cushion foam layer 32, see figure 3 of Pagliano) having a second density (thin foam), and a lower layer (foamed polymer layer 26, see figure 3 of Pagliano) having a third density (thicker foam).
	In reference to the parameters and the density, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use materials with the claimed densities, since it has been held that where the 
	With respect to claims 9-10 and 18-19, the forefoot portion includes additional cushioning material (cushion foamed layer 32 which extends across the entire inner sole and curves into an arc/finger in the front, see figure 2 of Pagliano).
Claims 4-7 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pagliano/Kirchner as applied to claims 3 and 13 above, and further in view of Doran (Us 8,302,330). Pagliano/Kirchner as modified above discloses all the limitations of the claims except for or wherein the upper layer has a CFD of 6 psi or more at 25% compression. Doran discloses that the level of firmness of, and support provided by, a slipper will often depend primarily on the thickness and material of a support portion 17. In the case of foam, a variety of factors dictate the level of firmness, such as the chemical composition, the size of the cells within the foam, and the foam density. Firmness can also be quantified in a variety of ways, such as Compression Force Deflection (CFD) or Compression Modulus. These are well-known tests which generally measure the amount of force needed to compress the foam. The level of firmness may be varied by selecting a foam (or other material) for a support portion which has different compression properties, rather than by changing the thickness of foam. Likewise, any of a variety of materials may be used for the support portion 17, .


    PNG
    media_image1.png
    245
    829
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are insoles with midfoot cushion structures analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
01/11/2022